               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                PO-19-05009-GF-JTJ

             Plaintiff,                   VIOLATIONS:
                                          7353882
      vs.                                 7353884
                                          Location Code: M13
 NATHAN C. FREESE,
                                          ORDER
             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $50 fine and $30 processing fee for violation 7353882, and for good cause

shown,

      IT IS ORDERED that the $80 fine paid by the defendant is accepted as a full

adjudication of violation 7353882. IT IS ALSO ORDERED that violation

number 7353884 is DISMISSED.

      IT IS FURTHER ORDERED that the bench trial scheduled for March 7,

2019, is VACATED.

      DATED this 4th day of March, 2019.
